Suffolk County Sheriff's Dept. v Sumitomo Mar. & Fire Ins. Co. of Am. (2015 NY Slip Op 03348)





Suffolk County Sheriff's Dept. v Sumitomo Mar. & Fire Ins. Co. of Am.


2015 NY Slip Op 03348


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-05987
 (Index No. 20624/12)

[*1]Suffolk County Sheriff's Department, et al., respondents, 
vSumitomo Marine and Fire Insurance Company of America, appellant.


Ford Marrin Esposito Witmeyer & Gleser, LLP, New York, N.Y. (Charles A. Booth, Catherine B. Altier, and Amy P. Klie of counsel and Robert S. Marshall, pro hac vice, of counsel), for appellant.
Dennis M. Brown, County Attorney, Hauppauge, N.Y. (Christopher A. Jeffreys of counsel), for respondents.

DECISION & ORDER
In an action for a judgment declaring, inter alia, that the defendant is obligated to defend and indemnify the plaintiffs in an underlying personal injury action entitled Williams v Suffolk County Sheriff's Department, pending in the Supreme Court, Suffolk County, under Index No. 30751/03, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Mayer, J.), dated April 9, 2013, as granted the plaintiffs' cross motion for summary judgment to the extent of determining that the defendant is obligated to defend Island Elevator Corporation in the underlying action and to indemnify the plaintiffs and Island Elevator Corporation in the underlying action, and denied its cross motion for a declaration that it was not obligated to defend or indemnify Island Elevator Corporation or the plaintiffs in the underlying action.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiffs satisfied their prima facie burden of demonstrating their entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320) as to the untimeliness of the defendant's disclaimers. In opposition, the defendant failed to raise a triable issue of fact (see 474431 Assoc. v AXA Global Risks US Ins. Co., 18 AD3d 604).
The defendant's remaining contentions are without merit.
SKELOS, J.P., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court